DETAILED ACTION
The communication dated 10/5/2021 has been entered and fully considered.
Claim 1 has been amended. Claims 1-6 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 5-6, filed 10/5/2021, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that one of ordinary skill in the art would not be motivated to combine YAMADA and SHINMOTO because SHINMOTO teaches extruding a film of molten resin. The Examiner agrees with Applicant’s argument. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al. (U.S PGPUB 2011/0278753), hereinafter BREUER, in view of Brown et al. (U.S. PGPUB 2011/0049741), hereinafter BROWN, and Higashijima (U.S. 5,064,586), hereinafter HIGASHIJIMA.
Regarding claim 1, BREUER teaches: A method for producing a ceramic molded body (BREUER teaches a method of extruding a ceramic molded body [Abstract; 0002].), the method comprising: a molding step of subjecting a ceramic molding material (ceramic-forming batch material (34) [0020]) to extrusion molding using an extrusion molding machine (extrusion unit (90) [0024]) equipped with a temperature control portion to provide a ceramic molded body ; a cutting step of cutting the ceramic molded body to have a predetermined length (BREUER teaches the extrudate (100) is deposited onto a conveyor (110) arranged adjacent extrusion die (92) and the extrudate (100) is cut into sections called logs (101) [0026]. BREUER teaches measuring the log to determine if the length is out of specification [0056], indicating that the logs are cut to a predetermined length.); and a dimension measuring step of measure a dimension of the cut ceramic molded body before drying (BREUER teaches the extrusion system (10) further includes at least one scanning measurement system (200) disposed adjacent and above conveyor (110) [0029]. BREUER teaches the first laser scanning system (200) is disposed between the extrusion unit (90) and the drying station (120) [0029]); wherein a relationship between a temperature of the temperature control portion and the dimension of the cut ceramic molded body is previously obtained, and based on the relationship, an appropriate temperature of the temperature control portion is calculated from the dimension of the ceramic molded body measured in the dimension measuring step, and the temperature control portion is controlled to the appropriate temperature in the molding step.
BREUER is silent as to: an extrusion molding machine equipped with a temperature control portion, or a relationship between a temperature control portion and the dimension measurement of the ceramic molded body. 
BREUER is silent as to a relationship between a temperature control portion and the dimension measurement of the ceramic molded body. In the same field of endeavor, molding, BROWN teaches providing a first green body; measuring deviations from a predetermined 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BREUER, by having a relationship between a temperature control portion and the dimension measurement of the ceramic molded body, as suggested by BROWN, in order to control the shape of ceramic bodies having reduced variability [0002].
If the Applicant is not convinced that BREUER and BROWN do not explicitly teach an extrusion molding machine equipped with a temperature control portion, in the same field of endeavor, ceramic molding, HIGASHIJIMA teaches temperature of the ceramic batch in a region of the auger screw is effectively controlled [Col. 2, lines 29-32]. HIGASHIJIMA teaches the 
Regarding claim 2, BREUER teaches: wherein the dimension of the ceramic molded body is a value obtained by measuring a diameter of a cut surface of the ceramic molded body, and subtracting a previously defined reference value of a diameter of a cut surface of a reference ceramic molded body from the measured value of the measured diameter of the cut surface of the ceramic molded body (BREUER teaches the laser scanning system (200) scan data is objected, which is two sets of raw two-dimensional scans that is sent to the controller (250) [0049]. BREUER also teaches three-dimensional scan data can also be obtained [0049-0051], which would inherently include data about the log diameter. BREUER teaches from the two-dimensional scan data relative height measurements of the outer surface (160) can be obtained, which the height would be the diameter of the log (101) [Fig. 6; 0053]. BREUER teaches parameters relating to the surface shape can also be calculated [0052], such as bow (diameter) [claim 12]. BREUER teaches the results of processing the log scan data in controller (250) to obtain a ceramic log measurement used to adjust the extrusion process for forming ceramic logs (101) [0055]. BREUER teaches that if the measured log length (for example) is out of specification, then this information can be used to adjust the extrudate (100) cutting process 
Regarding claim 5, BREUER teaches: wherein the cut ceramic molded body has a honeycomb structure (BREUER teaches the ceramic log (101) forms a honeycomb structure (154) [0030].) comprising partition walls that define a plurality of cells each extending from a first end surface to a second end surface (BREUER teaches the ceramic log (101) has porous walls (150) that extend across and between endfaces and that define longitudinally extending cells (152) [0030; Fig. 5]).
Regarding claim 6, BREUER teaches: A method for producing a ceramic structure (BREUER teaches a  method for producing a ceramic log [Abstract; 005]), the method comprising: a drying step of drying the ceramic molded body obtained by the method according to claim 1 (BREUER teaches the logs (101) are conveyed by conveyor (110) to a drying station (120) [0027]); and a firing step of firing the dried ceramic molded body (BREUER teaches the dried logs (101) are moved to a firing station (134) that is downstream of the drying station [0028]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al. (U.S PGPUB 2011/0278753), hereinafter BREUER, Brown et al. (U.S. PGPUB 2011/0049741), hereinafter BROWN, and Higashijima (U.S. 5,064,586), hereinafter HIGASHIJIMA, as applied to claim 1 above, and further in view of YAMADA et al. (U.S. PGPUB 2017/0274555), hereinafter YAMADA.
Regarding claim 2, BREUER, BROWN and HIGASHIJIMA teach all of the limitations as claimed above. In the alternative, in the same field of endeavor, molding, YAMADA teaches .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al. (U.S PGPUB 2011/0278753), hereinafter BREUER, Brown et al. (U.S. PGPUB 2011/0049741), hereinafter BROWN, and Higashijima (U.S. 5,064,586), hereinafter HIGASHIJIMA, as applied to claim 1 above, and further in view of YAMAZAKI (U.S. PGPUB 2010/0244308).
Regarding claim 3, BREUER, BROWN and HIGASHIJIMA teach all of the claimed limitations as stated above, including wherein the temperature control portion is a temperature control drum (HIGASHIJIMA also teaches the a temperature measuring drum for measuring a distribution of temperature in the machine [Col. 2, lines 38-48]), but are silent as to the temperature control drum provided between a screen and a die. In the same field of endeavor, extrusion, YAMAZAKI teaches a screen (2) and a die (1) [0084; Fig. 1]. The Examiner is interpreting the portion between the screen and the die as a drum [Fig. 1]. It would have been .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al. (U.S PGPUB 2011/0278753), hereinafter BREUER, Brown et al. (U.S. PGPUB 2011/0049741), hereinafter BROWN, and Higashijima (U.S. 5,064,586), hereinafter HIGASHIJIMA, as applied to claim 1 above, and further in view of Robinson (U.S. 2,630,616), hereinafter ROBINSON.
Regarding claim 4, BREUER, BROWN and HIGASHIJIMA teach all of the claimed limitations as stated above, but are silent as to wherein the ceramic molded body has a water content of from 10 to 50%. In the same field of endeavor, ceramic objects, ROBINSON teaches ceramic/alumina object that has a water content between 15 to 25% by weight [claim 4]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BREUER, BROWN and HIGASHIJIMA, by having the ceramic/alumina object having a water content between 15 to 25% by weight, as suggested by ROBINSON, in order to decrease porosity [Col. 8, lines 10-13]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748